UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 23, 2012 Commission File Number:1-32953 Atlas Energy, L.P. (Exact name of registrant as specified in its charter) Delaware 43-2094238 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) Park Place Corporate Center One 1000 Commerce Drive, Suite 400 Pittsburgh, PA 15275 (Address of principal executive offices) (Zip code) (Registrant’s telephone number, including area code: (412) 489-0006 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. As previously announced, the board of directors of the general partner of Atlas Energy, L.P. (“Atlas Energy”) has approved the planned distribution of approximately 5.24million common units of Atlas Resource Partners, L.P. (“Atlas Resource Partners”), representing an approximately 19.6% limited partner interest in Atlas Resource Partners, to Atlas Energy’s unitholders (the “Distribution”). Atlas Resource Partners is currently a wholly owned subsidiary of Atlas Energy and was formed to hold substantially all of Atlas Energy’s current natural gas and oil development and production assets and its partnership management business. On February 23, 2012, in connection with the planned Distribution, Atlas Energy entered into a Separation and Distribution Agreement (the “Separation Agreement”) with (1)Atlas Resource Partners, (2)Atlas Energy GP, LLC, the general partner of Atlas Energy (“Atlas Energy GP”), and (3)Atlas Resource
